DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-28 and 30-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fainberg et al. (US 2014/0237066), hereafter “Fainberg,” in view of Holloway et al. (US 8,613,089), hereafter “Holloway,” and further in view of Jenkins (US 9,846,649).
Regarding claim 23, Fainberg teaches a method comprising: 	receiving from an origin server (Fainberg: 120-1 of FIG. 2), [at a proxy server] (Fainberg: 140 of FIG. 2), in response to a plurality of requests for a web page, a plurality of responses including a plurality of versions of the web page (Fainberg: par 0025, 0038 […caching of dynamic data includes separating the static parts of the HTML page from the dynamic parts. This can be performed by configurations, for example, "marking" parts of the HTML as static or dynamic, or automatically, by studying instances of the same page and deducing which parts are common.]); 
storing the determined LCP as a first portion of the web page in one or more first caches associated with [the proxy server] (Fainberg: 146 of FIG. 2; S370 of FIG. 3; par 0019, 0038); and 	generating a client-side script that is to be included in a first response to a future first request for the web page that, when executed by a web browser receiving the response (Fainberg: par 0025 [The WPAA 140 analyzes the pages going through it and changes the web page to contain the pre-fetch code that may be created using methods and mechanisms described herein.]), is configured to perform the following: 	store the first portion in a second cache that is available to the client-side script (Fainberg: par 0048, 0049); and 	in response to a second request of the web browser for the web page, return the first portion of the web page to be rendered by the web browser prior to receipt of a remaining portion of the web page (Fainberg: par 0038 [The resulting page is then sent to a user node 130; and b) the static part, processed or not, is sent to a user node 130 from the cache, without a request to the web server to obtain the original page. However, a code is injected into the page which directs the browser, without any need of additional support, to asynchronously send additional one or more requests to retrieve the dynamic data…]).	Fainberg does not explicitly teach: 
responsive to determining that the LCP is of a sufficient size, storing the determined LCP as a first portion in one or more first caches associated with the plurality of proxy servers. 	Holloway teaches: 	receiving, from an origin server, at one of a plurality of proxy servers anycasted to an IP address of the origin server (Holloway: 120A-C, 130 of FIG. 4; col. 9 lines 38-58);	storing a first portion in one or more first caches associated with the plurality of proxy servers (Holloway: col. 4 lines 5-7 [The proxy server(s) 120 may also cache resources for the domains and respond to requests from client devices locally if the requested resource is in cache.]). 	It would have been obvious to one of ordinary skill in the art to implement the web acceleration techniques of Fainberg within the anycast proxy servers of Holloway with predictable results. One would be motivated to make the combination to provide the predictable benefit of allowing the system to scale by using multiple nodes as the proxy. One would further be motivated to make the combination to provide the benefit of resiliency of anycasting such that if there is a problem with one proxy another may be used. One would further be motivated to make the combination in view of the explicit 
responsive to determining that the LCP is of a sufficient size, storing the determined LCP as a first portion in one or more first caches.	In a similar environment, Jenkins teaches: 	determining whether a LCP is of a sufficient size (Jenkins: col. 10 lines 4-39 […only shared portions of a certain length or size (such as a predetermined minimum number of characters, words, lines, bytes, etc.) may be marked by the file server 120.]);
responsive to determining that the LCP is of a sufficient size, storing the determined LCP as a first portion in one or more first caches (Jenkins: col. 10 lines 39-55 […if the file server 120 determines at block 612 that the file server 120 should mark one or more shared portions, the method 600 proceeds to block 614. At block 614, the file server 120 may modify file X and/or the retrieved file to include a cache identifier or other indication of a cacheable portion for each shared portion to be marked.]). 

Regarding claim 24, the method of claim 23, wherein in response to the second request of the web browser for the web page, the client-side script when executed by the web browser is further to: 	transmit a third request for the web page (Fainberg: par 0043, 0048); 	receive a third response having a second version of the web page in response to the third request (Fainberg: par 0043, 0048); 	in response to a determination that a second portion of the second version of the web page that corresponds with the first portion of the web page matches the first portion of the web page, modify the second version of the web page by removal of the second portion and return the modified second version of the web page to be rendered by the web browser (Fainberg: S350-S370 of FIG. 3; par 0019, 0049); and 

Regarding claim 25, the method of claim 23, wherein determining whether the LCP of sufficient size includes determining whether the LCP is greater than a threshold (Jenkins: col. 10 lines 4-39).

Regarding claim 26, the method of claim 23, wherein determining whether the LCP is of sufficient size includes determining whether the LCP includes a head portion that is common to the plurality of the versions of the web page up to and including a closing head tag of each of the plurality of web pages (Fainberg: par 0038 [According to an embodiment of the invention, caching of dynamic data includes separating the static parts of the HTML page from the dynamic parts.] – Examiner takes official notice of the <head> element as this is an extraordinarily well known HTML document element. It would have been obvious to employ the caching techniques of Fainberg-Jenkins to overlapping <head> sections because the caching techniques disclosed in Fainberg-Jenkins are applied to the entire page and any overlapping HTML and/or referenced resources may be cached).

The resulting page is then sent to a user node 130; and b) the static part, processed or not, is sent to a user node 130 from the cache, without a request to the web server to obtain the original page. However, a code is injected into the page which directs the browser, without any need of additional support, to asynchronously send additional one or more requests to retrieve the dynamic data…]).

Regarding claim 28, the method of claim 23, further comprising:	determining that a number of the plurality of versions of the web page is greater than a threshold (Jenkins: col. 10 lines 39-67 […the file server 120 may only mark shared portions if the shared portions occur in at least a certain number of files stored in file data store 122, in which case the file server may increase a counter for a given shared portion of content for each retrieved file that is found by the file server 120 to include the shared portion…]); and 	wherein determining the LCP is performed in response to determining that the number of the plurality of versions of the web page is greater than the threshold (Jenkins: col. 10 lines 39-67 […the file server 120 may only mark shared portions if the shared portions occur in at least a certain number of files stored in file data store 122, in which case the file server may increase a counter for a given shared portion of content for each retrieved file that is found by the file server 120 to include the shared portion…]). 

Regarding claim 30, a non-transitory computer-readable storage medium that provides instructions that, when executed by a processor, cause said processor to perform operations comprising (Fainberg: par 0093): 	receiving from an origin server (Fainberg: 120-1 of FIG. 2), at one of a plurality of proxy servers anycasted to an IP address of the origin server (Holloway: 120A-C, 130 of FIG. 4; col. 9 lines 38-58), in response to a plurality of requests for a web page, a plurality of responses including a plurality of versions of the web page (Fainberg: par 0025, 0038 […caching of dynamic data includes separating the static parts of the HTML page from the dynamic parts. This can be performed by configurations, for example, "marking" parts of the HTML as static or dynamic, or automatically, by studying instances of the same page and deducing which parts are common.]); 	determining a longest common prefix (LCP) of the plurality of versions of the web page, wherein the LCP is a portion that is common to all of the plurality of versions of the web page and is not the entire web page (Fainberg: par 0025, 0038); 	determining whether the LCP is of a sufficient size (Jenkins: col. 10 lines 4-39 […only shared portions of a certain length or size (such as a predetermined minimum number of characters, words, lines, bytes, etc.) may be marked by the file server 120.]);	responsive to determining that the LCP is of a sufficient size, storing the determined LCP as a first portion of the web page in one or more first caches associated with the plurality of proxy servers (Fainberg: 146 of FIG. 2; S370 of FIG. 3; …if the file server 120 determines at block 612 that the file server 120 should mark one or more shared portions, the method 600 proceeds to block 614. At block 614, the file server 120 may modify file X and/or the retrieved file to include a cache identifier or other indication of a cacheable portion for each shared portion to be marked.]; Holloway: col. 4 lines 5-7 [The proxy server(s) 120 may also cache resources for the domains and respond to requests from client devices locally if the requested resource is in cache.]); and 	generating a client-side script that is to be included in a first response to a future first request for the web page that, when executed by a web browser receiving the response (Fainberg: par 0025 [The WPAA 140 analyzes the pages going through it and changes the web page to contain the pre-fetch code that may be created using methods and mechanisms described herein.]), is configured to perform the following: 		store the first portion in a second cache that is available to the client-side script (Fainberg: par 0048, 0049); and 		in response to a second request of the web browser for the web page, return the first portion of the web page to be rendered by the web browser prior to receipt of a remaining portion of the web page (Fainberg: par 0038 [The resulting page is then sent to a user node 130; and b) the static part, processed or not, is sent to a user node 130 from the cache, without a request to the web server to obtain the original page. However, a code is injected into the page which directs the browser, without any need of additional support, to asynchronously send additional one or more requests to retrieve the dynamic data…]).



Regarding claim 32, the non-transitory computer-readable storage medium of claim 30, wherein determining whether the LCP of sufficient size includes determining whether the LCP is greater than a threshold (Jenkins: col. 10 lines 4-39).

Regarding claim 33, the non-transitory computer-readable storage medium of claim 30, wherein determining whether the LCP is of sufficient size includes determining According to an embodiment of the invention, caching of dynamic data includes separating the static parts of the HTML page from the dynamic parts.] – Examiner takes official notice of the <head> element as this is an extraordinarily well known HTML document element. It would have been obvious to employ the caching techniques of Fainberg-Jenkins to overlapping <head> sections because the caching techniques disclosed in Fainberg-Jenkins are applied to the entire page and any overlapping HTML and/or referenced resources may be cached).

Regarding claim 34, the non-transitory computer-readable storage medium of claim 30, wherein prior to determining the LCP, the operations further comprise:	reordering content of the web page such that elements that are static are moved to a location prior to elements that are dynamic (Fainberg: par 0038 [The resulting page is then sent to a user node 130; and b) the static part, processed or not, is sent to a user node 130 from the cache, without a request to the web server to obtain the original page. However, a code is injected into the page which directs the browser, without any need of additional support, to asynchronously send additional one or more requests to retrieve the dynamic data…]).

Regarding claim 35, the non-transitory computer-readable storage medium of claim 30, wherein the operations further comprise: …the file server 120 may only mark shared portions if the shared portions occur in at least a certain number of files stored in file data store 122, in which case the file server may increase a counter for a given shared portion of content for each retrieved file that is found by the file server 120 to include the shared portion…]); and 	wherein determining the LCP is performed in response to determining that the number of the plurality of versions of the web page is greater than the threshold (Jenkins: col. 10 lines 39-67 […the file server 120 may only mark shared portions if the shared portions occur in at least a certain number of files stored in file data store 122, in which case the file server may increase a counter for a given shared portion of content for each retrieved file that is found by the file server 120 to include the shared portion…]).

Claims 29 and 36 are rejected as being unpatentable over Fainberg et al. (US 2014/0237066), in view of Holloway et al. (US 8,613,089), in view of Jenkins (US 9,846,649), and further in view of Rosenstein et al. (US 2011/0055314), hereafter “Rosenstein.”
Regarding claim 29, Fainberg-Holloway-Jenkins does not explicitly teach the method of claim 23, wherein the client-side script is further configured to control subsequent requests of the web browser for other web pages of a same domain as the web page.

Regarding claim 36, the non-transitory computer-readable storage medium of claim 30, wherein the client-side script is further configured to control subsequent requests of the web browser for other web pages of a same domain as the web page (Rosenstein: par 0025).

Response to Arguments


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E SPRINGER whose telephone number is (571)270-5640.  The examiner can normally be reached on 9am - 5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES E. SPRINGER
Primary Examiner
Art Unit 2454



/JAMES E SPRINGER/           Primary Examiner, Art Unit 2454